Citation Nr: 1823051	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-28 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher

INTRODUCTION

The Veteran served on active duty in the Air Force from August 1954 to May 1958.  This appeal is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Waco, Texas RO.

The Veteran and his wife appeared and testified at a Decision Review Officer hearing in September 2013.  A transcript of this hearing has been associated with the Veteran's claims file. 

An April 2015 Board decision (in pertinent part) denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  The Veteran appealed this denial to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2015 Joint Motion for Partial Remand, the Court vacated the Board's denial for the claim of entitlement to service connection of an acquired psychiatric disorder, and remanded the issue to the Board for further appellate review. 

In December 2015 and February 2017, the Board remanded the Veteran's claim for further development.  In October 2017, the Board sought a Veterans Health Administration (VHA) advisory medical opinion, which was received in November 2017.  In January 2018, the Veteran was sent appropriate notice of the opinion, and was given 60 days to respond.  38 C.F.R. § 20.903 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In March 2018, the Veteran submitted additional argument in response to the November 2017 VHA expert's medical opinion.  The Veteran specifically indicated that he did not waive RO consideration of the evidence submitted and requested that the Board remand the case to the RO for consideration of the new evidence in the first instance.  As such, a remand is required.  38 C.F.R. § 20.1304(c) (2017).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, with specific consideration of the November 2017 VHA expert's medical opinion and March 2018 argument submitted by the Veteran in response.  If the benefit sought on appeal remains denied, provide an additional Supplemental Statement of the Case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

